DETAILED ACTION
	Claims 1-5 and 8-12 are pending. Claims 1 and 2 have been amended, claims 6 and 7 were previously canceled, and claims 11 and 12 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (U.S. 2014/0199617).
Tsubaki et al. teaches a pattern-forming method, comprising in this order: step (1) of forming a film with an electron beam-sensitive or extreme ultraviolet radiation-sensitive resin (photoresist) composition that contains (A) a resin having an acid-decomposable repeating unit and capable of decreasing a solubility of the resin (A) (claim 1) in a developer containing an organic solvent by an action of an acid and (B) a low molecular weight compound capable of generating an acid upon irradiation with an electron beam or extreme ultraviolet radiation and decomposing by an action of an acid to decrease a solubility of the low molecular weight compound (B) in an organic solvent; step (2) of exposing the film with an electron beam or extreme ultraviolet radiation; and step (4) of developing the film with a developer containing an organic solvent after the exposing to form a negative pattern [0016-0019] wherein the resist film is formed by dissolving each of the components in a solvent and applied on a substrate wherein the coated substrate is then dried to form a photosensitive film [0113-0114] (claims 9 and 10). Tsubaki et al. also teaches wherein the low molecular weight compound (B) is a compound having such a structure that the polar group is protected with a leaving group capable of decomposing and leaving by the action of an acid (hereinafter also referred to as "acid-decomposable group") [0492] and can be preferably represented by the following formula (II-4):

    PNG
    media_image1.png
    112
    377
    media_image1.png
    Greyscale
[0564] wherein X+ is a counter cation [0565], Xf1 and Xf2 are fluorine atoms or an alkyl group substituted with at least one fluorine atom [0072], R11 and R12 are a hydrogen atom, a fluorine atom, or an 

    PNG
    media_image2.png
    84
    378
    media_image2.png
    Greyscale
[0027] wherein R3 is a monovalent organic group [0030] for example the following:

    PNG
    media_image3.png
    67
    95
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    76
    122
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    98
    116
    media_image5.png
    Greyscale
  or 
    PNG
    media_image6.png
    84
    103
    media_image6.png
    Greyscale
 [0380] which is equivalent to an acid generator comprising a salt represented by formula (I) of instant claims 1-5 and 11 when Z+ is an organic cation, Q1 and Q2 are fluorine atoms or C1-C6 perfluoroalkyl groups, z is 0 to 6, R1 and R2 are hydrogen atoms, fluorine atoms, or C1-C6 perfluoroalkyl groups, L1 is a C1-C8 alkanediyl group in which a methylene 
	With regard to claim 8, Tsubaki et al. teaches the electron beam-sensitive or extreme ultraviolet radiation-sensitive resin composition in the invention may further contain, besides compound (B), a compound (B') capable of generating an acid upon irradiation with an electron beam or extreme ultraviolet radiation [0747] such as the following formula (z9):

    PNG
    media_image7.png
    93
    402
    media_image7.png
    Greyscale
[p 113] which is equivalent to a salt generating an acid weaker in acidity than an acid generated from the acid generator defined above based on page 105 of the instant specification.
	With regard to claim 12, Tsubaki et al. teaches resin (A) comprises a repeating unit having an acid-decomposable group [0220], preferably represented by formula (V) [0229] in which specific examples include the following formulas 1 and 12:

    PNG
    media_image8.png
    187
    333
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    169
    338
    media_image9.png
    Greyscale
[0251] wherein Rx is hydrogen or CH3, Rxa is an alkyl group having 1 to 4 carbon atoms, and p is 0 or 1 [0251] which are equivalent to structural units represented by formulas (a1-1) and (a1-2) respectively of instant claim 12 when Ra4 and Ra5 are hydrogen or methyl, La1 and La2 are –O-, Ra6 and Ra7 are C1-C4 alkyl groups, m1 and n1 are 0 or 1, and n1’ is 0. Tsubaki et al. further teaches two or more kinds may be used in combination [0382].
Response to Arguments
	Due to the amendment filed September 8, 2021 of instant claim 1, the 103 rejection over Sakamoto in view of Tsubaki have been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722